Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim for priority of application 62/850473 filed on 05/20/2019. 
Claims 1-20 are pending.
Claim Objections
Claim 20 is objected to because of the following reasons:
There is insufficient antecedent basis for the limitations “the first opening”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In independent Claims 1, 11 – the limiting terms “first light”, “second light” cannot be ascertained by a person versed in the art, as several other element(s) are jointly included in the drawings and the specification, with different terminologies instead of the relevant claimed terms, i.e., “first light”, “second light”. By claiming unclear, inexact or verbose terms not being used as the specific numerical references in the specification, the claimed limitations include an unreasonable degree of uncertainty depending on how broadly the claims are being interpreted, and accordingly affecting the assessment of criticality of the novel features being claimed. Appropriate correction is required, e.g., what ‘specific’ numerical elements are comparable to the claimed terms “first light”, “second light”. Claims 2-20 are also rejected due to their virtue of dependency.
For examination purposes the examiner considers these terms as best understood.


Specification Objection
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The specification is replete with terms which are not clear, concise and exact as compared to the claimed terms. Correction of the following is required:
Examples of some unclear, inexact or verbose terms used in the specification are:
The limiting terms “first light”, “second light” cannot be ascertained by a person versed in the art; for example: 
(a) what is the claimed elements “first light”, “second light”  e.g., in Fig. 14A? – Note: in [0175] a general term “light 462” was used, not a “first light”
(b) in [0177] “second light” is light 482, then in [0181] “second light” is light 474
By claiming unclear, inexact or verbose terms not being used as the specific numerical references in the specification, the claimed limitations include an unreasonable degree of uncertainty depending on how broadly the claims are being interpreted, and accordingly affecting the assessment of criticality of the novel features being claimed. Appropriate correction is required, e.g., what ‘specific’ numerical elements are comparable to the claimed terms “first light”, “second light”.
For examination purposes the examiner considers these claimed terms as best understood. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 2, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire US 2007/0177275.
Claim 1: McGuire discloses an optical device ("V" prism 42), comprising: 
(Fig. 4) a first polarization selective reflector 60 positioned in a first orientation to: 
receive first light (upper 48) [0071] in a first direction; 
redirect a first portion, of the first light 48, having a first polarization to a second direction (toward spatial light modulator 52) that is non-parallel to the first direction; and 
receive second light (lower 48) in a third direction and transmits at least a first portion, of the second light, having a second polarization orthogonal to the first polarization; 
a second polarization selective reflector 62 positioned in a second orientation non-parallel to the first orientation to: 
receive third light (upper 50) [0071] in a fourth direction; 
redirect a first portion, of the third light, having the first polarization to a fifth direction that is non-parallel to the fourth direction; and 
receive fourth light (lower 50) in a sixth direction and transmits at least a first portion of the fourth light having the second polarization; and 
Regarding the limitation “a third reflector positioned to receive from the second polarization selective reflector a second portion of the first light having the second polarization, transmitted by the first polarization selective reflector and the second polarization selective reflector, and redirect the second portion of the first light back to the second polarization selective reflector as the third light”: McGuire discloses in (Figs. 1, 2) a third reflector 4 (a reflective polarization modulator 14, such as a reflective liquid crystal display LCD) [0063] positioned to receive from the second polarization selective reflector 22 (equivalent to reflectors 60/62) a second portion of the first light (horizontal light from the eye 12) having the second polarization, transmitted by the first polarization selective reflector and the second polarization selective reflector 22 (equivalent to reflectors 60/62), and redirect the second portion of the first light back to the second polarization selective reflector 22 as the third light (reflections from the LCD 14 pass through the reflective surface 22 on another pass, i.e., “second portion of the first light”, and exit a front face 26 of the beam splitter 20, i.e., “the third light”) [0064].


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claims 2, 6-10: McGuire discloses 
Claim 2: (Fig. 4) the first polarization selective reflector 60 is configured to transmit the second portion, of the first light (upper 48) [0071], having the second polarization toward the second polarization selective reflector 62; and the second polarization selective reflector 62 is configured to receive, and (Fig. 10) transmit, the second portion of the first light (upper 48, Fig. 4) [0071] having the second polarization toward the third reflector 238 (mirror) [0109].
Claim 6: McGuire discloses the claimed invention except for “a waveplate disposed between the third reflector and the second polarization selective reflector”. It would have been an obvious matter of design choice to include a waveplate disposed between the third reflector and the second polarization selective reflector, since applicant has not disclosed that structure solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with McGuire’s structure.
Claim 7: (Fig. 10) a light source 212 (R/G/B light sources) [0101] configured to output light having the first polarization.
Claim 8: (Fig. 10) further comprising a Fresnel reflector 238 (Fresnel collimating lens) [0164] optically coupled with the first polarization selective reflector, the Fresnel reflector 238 configured to: receive the light output by the light source 206; and redirect the light toward the first polarization selective reflector as the first light.
Claim 9: (Fig. 10) further comprising a collimating lens 240 (Fresnel lens, diffuser) [0164] for collimating the light from the light source.
Claim 10: (Figs. 3, 4, 10) the first polarization selective reflector 60 is configured to reflect a second portion, of the second light, having the first polarization in a seventh direction distinct from the third direction; and the second polarization selective reflector 62 is configured to reflect a second portion, of the fourth light, having the first polarization, in an eighth direction distinct from the sixth direction.
Claims 11, 13, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Poon et al. US 2011/0273770.
Claim 11: Poon et al. teach an optical device, comprising: 
(Fig. 7) a first reflector 770 (broadband mirror) [0093]; 
a first polarization selective reflector 490 (reflective polarizer laminate); and “second polarization selective reflector” 720 (color-selective dichroic filter) [0093], wherein: 
the first polarization selective reflector 490 is positioned between the first reflector 770 (broadband mirror) and the “second polarization selective reflector” 720 (color-selective dichroic filter) and is oriented non-parallelly to the first reflector 770 (broadband mirror) and the “second polarization selective reflector” 720 (color-selective dichroic filter); 
the “second polarization selective reflector” 720 (color-selective dichroic filter) is positioned to receive first light 763 (s-circular polarized third color light) [0092] from the first polarization selective reflector 490 and redirect at least a portion of the first light 763 toward the first polarization selective reflector 490 as second light (“Reflected s-circular polarized third color light 763”, i.e., second light, reflects from either first or second color-selective dichroic filter (710, 720) changing the direction of circular polarization, and intercepts reflective polarizer laminate 490) [0093]; and 
the first reflector 770 (broadband mirror) is positioned to receive at least a portion of the second light (“reflected s-circular polarized third color light 763”, i.e., second light) from the first polarization selective reflector 490 and redirect the at least a portion of the second light (“reflected s-circular polarized third color light 763”), toward the first polarization selective reflector 490.
Regarding the limitation “the second polarization selective reflector is positioned to receive first light from the first polarization selective reflector and redirect at least a portion of the first light toward the first polarization selective reflector as second light”: Poon et al. in (Fig. 7) [0095] disclose color-selective dichroic filter 720 is positioned to receive first light 763 (s-circular polarized third color light) [0092] from the first polarization selective reflector 490 and redirect at least a portion of the first light 763 toward the first polarization selective reflector 490 as second light. To a person versed in the art, Poon et al. disclose the claimed invention except for “second polarization selective reflector”. It would have been an obvious matter of design choice to applied a second polarization selective reflector, as needed, since the claimed limitation of claim 11 not requiring “second polarization selective reflector” for solving any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Poon’s color-selective dichroic filter 720 for redirecting light.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Claims 13, 15, 17, 18: Poon et al. disclose
Claim 13: the first polarization selective reflector is a liquid crystal based polarization selective element (the reflective polarizer can be a circular polarizer such as a cholesteric liquid crystal polarizer) [0046].
Claim 15: the liquid crystal based polarization selective element comprises cholesteric liquid crystals (the reflective polarizer can be a circular polarizer such as a cholesteric liquid crystal polarizer) [0046].
Claim 17: The claimed limitation “the second polarization selective reflector is positioned in a first orientation that is substantially parallel to a plane that perpendicularly intersects an optical axis of the first reflector, and the second polarization selective reflector is configured to reflect light having a polarization different from a polarization of light reflected by the first polarization selective reflector”: this limitation is directed toward a desired result, not a structural limitation. Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than a desired result. The sufficient structure to warrant the presence of the above functional language is not explicitly recited. A claim containing a recitation with respect to a desired result or the manner in which a claimed apparatus is intended to perform, does not differentiate the claimed apparatus from a prior art apparatus.
Claim 18: a first plane defined by the first polarization selective reflector 490 intersects, at a first acute angle (450), with a second plane defined by the second polarization selective reflector 720 (color-selective dichroic filter), and intersects, at a second acute angle (450), with a third plane defined by the first reflector 770 (mirror).

Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire US 2007/0177275 or Poon et al. US 2011/0273770 as applied to claims 1, 11 above, and further in view of Magarill et al. US 2008/0285129.
Claims 2, 12: 
Magarill et al. teach 
(Fig. 9A) a first reflector 954 (mirror) [0048]; a first polarization selective reflector 908/906 (prism 908 with reflective polarizer film 906) [0047]; and a second polarization selective reflector 952/916 (combination of second quarter-wavelength plate 952 disposed adjacent a second prism face 916), 
the first light has a first nonplanar polarization and the at least a portion of the second light redirected toward the first polarization selective reflector 908/906 includes a second nonplanar polarization that is distinct from the first nonplanar polarization (due to the combination of second quarter-wavelength plate 952 disposed adjacent a second prism face 916).
It would have been obvious to one of ordinary skill in the art to modify McGuire/Poon's invention with Magarill’s structure in order to provide improved operation efficiency, as taught by Magarill [0003].

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Poon et al. US 2011/0273770 as applied to claim 11 above, and further in view of Smyth et al. US Pat. 10,962,844.
Claim 14: 
Smyth et al. teach
(Figs. 3A, 3B) the liquid crystal based polarization selective element comprises a polarization volume hologram (Liquid crystal layer 380 may include a polarization volume hologram PVH) [Col. 20, lines 31-33].
It would have been obvious to one of ordinary skill in the art to modify Poon's invention with Smyth’s structure in order to provide improved actuation characteristics, as taught by Smyth [Col. 1, line 47].
Allowable Subject Matter
Claims 3-5, 12, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 3 is the inclusion of the limitation 
“…a reflective spatial light modulator positioned to: receive, on a first region of the reflective spatial light modulator, the first portion of the first light from the first polarization selective reflector and reflect at least a portion of the first portion of the first light as the second light in the third direction toward the first polarization selective reflector; and receive, on a second region adjacent to the first region of the reflective spatial light modulator, the first portion of the third light from the second polarization selective reflector and reflect at least a portion of the first portion of the third light as the fourth light in the sixth direction toward the second polarization selective reflector.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 4, 5 are also allowed by virtue of dependency.
The primary reason for the allowance of the independent claim 12 is the inclusion of the limitation 
“…the first light has a first nonplanar polarization and the at least a portion of the second light redirected toward the first polarization selective reflector includes a second nonplanar polarization that is distinct from the first nonplanar polarization.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 11.
The primary reason for the allowance of the independent claim 16 is the inclusion of the limitation 
“…a first reflective assembly positioned relative to the first polarization selective reflector so that the first polarization selective reflector receives first imaging light from a spatial light modulator and directs at least a portion of the first imaging light having a third nonplanar polarization toward the first reflective assembly as second imaging light, and the first reflective assembly receives the second imaging light from the first polarization selective reflector and directs at least a portion of the second imaging light toward the first polarization selective reflector as third imaging light having a fourth nonplanar polarization, wherein the third nonplanar polarization is distinct from the fourth nonplanar polarization.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 11.
The primary reason for the allowance of the independent claim 19 is the inclusion of the limitation 
“…the first reflector defines a first opening so that the first light received by the first polarization selective reflector has passed through the first opening.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 11.
McGuire US 2007/0177275, Poon et al. US 2011/0273770, Smyth et al. US Pat. 10,962,844 and Magarill et al. US 2008/0285129 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG V NGUYEN/
Primary Examiner, Art Unit 2871